Title: To Thomas Jefferson from Robert R. Livingston, 16 March 1801
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
ClerMont 16th. March 1801.

The delay that your favor of the 24th feby had met with induced me to write an hasty answer on the 12th. instant (the moment it came to hand) as the post was then going out. It appearing by the way bill that some free letters directed to Clermont had miscarried in their passage from New York least mine to you should have met the same fate I think it proper to repeat my grateful acknowledgments for this fresh mark of your attention & to assure you that tho I felt no solicitude about any appointment, yet, that there is none that it will give me more pleasure to discharge than the one you have so obligingly marked out for me. A conviction that no republicans reputation would be safe with the then administration alone induced me to decline the reiterated request of president Washington to accept a similar mission, I am now confirmed in my resolution to enter upon it, by as firm a persuation, that in your friendship, & Mr. Madisons, I shall receive every indulgence for the deficiencies that may be found in my talents (none will be found in my endeavours) & every aid in fulfilling those duties it exacts, which your enlightened instructions can afford.
The time of my departure will be so far material, as I carry my whole family with me, & I could wish them to make their first voyage upon a summer sea, & as I must previous to it break up a family of near forty domisticks. It will be proper also to resign my state office so long before my departure as to enable me to go on to Washington that I may have the honor to receive your commands in person, & make myself acquainted with so much of the precedent negotiations with France as may serve to guide my future conduct. For these reasons if the public interest would not be prejudiced thereby I should prefer entering upon the duties of my mission so early as to sail in the months of june or July.
I have the honor to be Dr Sir with the greatest respect & essteem Your Most Obt hum: Servt

Robt r Livingston

